Citation Nr: 0416854	
Decision Date: 06/25/04    Archive Date: 06/30/04

DOCKET NO.  00-07 186A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for hypothyroidism.

2.  Entitlement to service connection for immune deficiency 
syndrome.

3.  Entitlement to service connection for chronic fatigue 
syndrome.

4.  Entitlement to service connection for major depression.

5.  Entitlement to service connection for prostatitis.


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1965 to January 1969.  These claims are before the Board 
of Veterans' Appeals (Board) on appeal from an August 1998 
rating decision by the Seattle, Washington, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The case is 
now under the jurisdiction of the RO in Boise, Idaho.  In 
November 2002, the Board undertook additional development of 
evidence.  In August 2003, the case was remanded for RO 
initial consideration of the additional evidence obtained.

This appeal is REMANDED, in part (issues #3, 4 and 5 on 
preceding page) to the RO via the Appeals Management Center 
(AMC), in Washington D.C.  VA will notify you if further 
action is required on your part.


FINDINGS OF FACT

1.  Hypothyroidism was not manifested in service, and it is 
not shown that any current hypothyroidism is related to 
service.

2.  It is not shown that the veteran currently has immune 
deficiency syndrome.


CONCLUSIONS OF LAW

1.  Service connection for hypothyroidism is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2003).

2.  Service connection for immune deficiency syndrome is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The two instant claims were initially denied as not well 
grounded.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) became law.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107.  Regulations implementing 
the VCAA have now been published.  See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The VCAA and implementing 
regulations apply in the instant case.  The VCAA eliminated 
the concept of a well-grounded claim.  The law also provided 
that under certain circumstances claims that were denied as 
not well grounded and became final during the period from 
July 14, 1999, to November 9, 2000, were to be re-adjudicated 
as if the denial had not been made.  

In April 2001 the RO advised the veteran of the VCAA.  In a 
March 2002 supplemental statement of the case (SSOC) the RO 
re-adjudicated the claims on a de novo basis and denied the 
claims.  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
United States Court of Appeals for Veterans Claims (Court) 
provided guidance regarding the notice requirements mandated 
by the VCAA.  The April 2001 letter to the veteran, informing 
him of the VCAA, appears to meet the Court's guidelines 
regarding initial VCAA notice.  The letter advised the 
veteran of the evidence needed to establish service 
connection, and of his and VA's respective responsibilities 
in claims development.  While it advised him to respond in 60 
days, it went on to inform him that evidence submitted within 
a year would be considered.  Everything submitted by the 
veteran to date has been accepted for the record, and 
considered.  In one form or another the veteran has now 
received all required notice, and has had more than ample 
time to respond.  

Regarding timing of notice, it is noteworthy that while the 
VCAA notice here did not precede the decision on appeal (as 
required by Pelegrini v. Principi, 17 Vet. App. 412 (2004)), 
such notice obviously could not have been given prior to 
enactment of the VCAA.  Notice was provided prior to the RO's 
last adjudication and certification to the Board.  As to 
notice content, while the veteran was not specifically 
advised to submit everything in his possession pertaining to 
the claims, VAOPGCPREC 1-2004 (Feb. 24, 2004) held that the 
language used by the Court in Pelegrini, supra, suggesting 
that was necessary was obiter dictum, and not binding on VA.  
Regardless, the April 2001 letter advised the veteran what 
type of evidence, to include medical records and nexus 
evidence, was necessary to establish entitlement to the 
benefits sought (and by inference what he should submit).  In 
these circumstances, advising the veteran to submit 
everything he has pertinent to these claims would serve no 
useful purpose.  He has received all essential notice, and is 
not prejudiced by any technical notice deficiency along the 
way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding the "duty to assist," the RO has obtained the 
veteran's service medical records and various private medical 
records.  He has been afforded VA examinations.  The Board 
developed additional evidence in November 2002 (and the RO 
has had the opportunity to consider all additional evidence 
obtained).  The veteran has not identified any records 
outstanding pertinent to the matters being addressed on the 
merits.  All of VA's notice and assistance duties, including 
those mandated by the VCAA, are met.

Factual Background

The veteran's service medical records contain no mention of 
any pertinent findings, complaints, diagnosis, or treatment.  
On service discharge examination in October 1968 no pertinent 
abnormalities were noted.  No history of thyroid or immune 
deficiency problems was given.  

An April 1993 private medical record includes a diagnosis of 
vague neurosensory complaints, suggesting chronic fatigue 
immunodeficiency syndrome.

Private treatment records show that hypothyroidism was 
diagnosed in February 1997.  On October 1997 VA general 
medical examination the veteran provided a history of (and 
was reported to be receiving treatment for) thyroid problems.  
On May 1998 VA genitourinary examination, it was noted that 
the veteran carried the diagnosis of hypothyroidism since 
February 1997 (and that there was a family history of thyroid 
problems).  The diagnoses included mildly hypothyroid TSH 
[thyroid-stimulating hormone] findings and no parathyroid 
disease.

An October 1999 Social Security Administration decision 
notes, in pertinent part,  that the veteran had 
hypothyroidism.

On May 2003 VA fee-basis examination the examiner indicated 
that he had elicited a medical history from the veteran as 
well as reviewed his entire claims folder.  The diagnoses 
included hypothyroidism on replacement therapy and no 
evidence of any immuno-deficiency syndrome.  The examiner 
opined that the veteran's hypothyroidism was "not as likely 
as not related to [his] military service."  Examination of 
the veteran revealed no evidence of current infection.  The 
examiner added that review of the evidence showed no 
documentation of impaired immunity.  

Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Court has also held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).
It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Analysis

Hypothyroidism

As was previously noted, there are three threshold 
requirements that must be met in order to establish service 
connection for a claimed disability.  First, there must be 
competent evidence (a medical diagnosis) of current chronic 
disability.  This requirement is met.  Hypothyroidism has 
been diagnosed since at least February 1997.  

The further two requirements that must be satisfied are:  
Evidence of disease or injury in service and competent 
evidence of a nexus between the current disability and the 
disease or injury in service.  The veteran's service medical 
records reveal no mention of any complaints or findings 
reflective of hypothyroidism, and the disease was not 
diagnosed in service.  Furthermore, the record is devoid of 
any medical opinion which relates the veteran's current 
hypothyroidism to service or to any event therein.  In fact, 
on May 2003 VA fee-basis examination, the examiner, having 
reviewed the claims folder and examined the veteran, opined 
that the veteran's hypothyroidism was not related to his 
military service.  The Board also notes that the lapse of an 
extended period of time between service separation (1969) and 
the earliest documentation of thyroid problems (in 1997) is a 
factor for consideration in deciding a service connection 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Although the veteran argues that his hypothyroidism is 
related to service, as a layperson, he is not competent to 
opine regarding the etiology of a disease or disability.  See 
Espiritu, supra.  The preponderance of the evidence is 
against the veteran's claim.  Hence, it must be denied.

Immune Deficiency Syndrome

The threshold matter that must be addressed in a claim of 
service connection is whether the claimed disability exists.  
Here, the medical evidence does not show that the veteran 
currently has immune deficiency syndrome.  See May 2003 VA 
fee-basis examination report.  In the absence of proof of a 
present disability, there cannot be a valid claim [of service 
connection]. Hickson, supra.  See also Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  The veteran has been 
specifically advised that to establish service connection for 
a claimed disability, he must show that he has such 
disability and that it is related to disease or injury in 
service.  He has not submitted any competent (medical) 
evidence to support a finding that he has immune deficiency 
syndrome.  As a layperson, he is not competent to establish 
by his own opinion that he has a given disability (or relate 
such disability to service).  See Espiritu, supra.  The 
preponderance of the evidence is against the claim.  Hence, 
it must be denied.


ORDER

Service connection for hypothyroidism is denied.

Service connection for immune deficiency syndrome is denied.


REMAND

A May 2003 VA fee-basis examination report shows that the 
veteran claimed that he was being treated at a VA hospital 
for, in pertinent part, fibromyalgia, chronic pain syndrome, 
prostatitis, depression and anxiety.  Records of such 
treatment are not associated with the veteran's claims file.  
VA records are considered part of the record on appeal since 
they are within VA's constructive possession; such records 
may have bearing on the veteran's claim.  Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should ask the veteran to 
identify the VA hospital where he has 
been receiving treatment for 
fibromyalgia, chronic pain syndrome, 
prostatitis, depression and anxiety.  The 
RO should obtain complete copies of all 
pertinent medical records from the VA 
medical facility identified.  If any such 
records cannot be obtained, an 
explanation should be provided for the 
claims folder.  

2.  The RO should review any additional 
records received, arrange for any further 
development (to include examinations) 
suggested by such records, then re-
adjudicate the remaining claims.  If they 
continue denied, the RO should issue an 
appropriate supplemental SOC, and give 
the veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.  

The purpose of this remand is to assist the veteran in the 
development of his claims.  He has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  These claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  



	                     
______________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



